902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale S. GREEN, Plaintiff-Appellee,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellant.
No. 89-5585.
United States Court of Appeals, Sixth Circuit.
May 16, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant Louis W. Sullivan, Secretary of Health and Human Services, has appealed from the decision of the district court reversing the decision of the Secretary denying Dale S. Green's application for supplemental security income and ordering an award of benefits.


2
The Secretary is required to follow a five-step procedure in determining whether a claimant is disabled and eligible for supplemental security income.  If at any step the Secretary is able to determine that the claimant is not disabled, the Secretary need go no further in the procedure and may deny the claim.  20 C.F.R. Secs. 416.920, et seq.  See also Garner v. Heckler, 745 F.2d 387 (6th Cir.1984).  In the case at bar the Secretary concluded that the claimant was not disabled at step four of the evaluation of his claim and refused to award benefits.  The district court, in adopting a magistrate's report, reversed the Secretary's conclusion, but instead of remanding the case to the Secretary for further evaluation under step five, the district court ordered an award of benefits.


3
Since the facts in the instant case have not been sufficiently developed to enable this court to hold that the Secretary's decision is clearly erroneous, the district court is REVERSED with instructions to REMAND the case to the Secretary to resume the sequential process by obtaining vocational testimony to determine appellee's residual functional capacity for work other than his past work.  The district court's conclusion that the Secretary's denial of supplemental security income at the fourth step was not supported by substantial evidence is AFFIRMED.